           Case 3:18-cv-05031-EMC Document 126 Filed 12/17/19 Page 1 of 3



 1   Peter E. Soskin (SBN 280347)
     peter.soskin@klgates.com
 2   L. Howard Chen (SBN 257393)
 3   howard.chen@klgates.com
     K&L GATES LLP
 4   Four Embarcadero Center, Suite 1200
     San Francisco, CA 94111
 5   Telephone: +1 415 882 8200
     Facsimile: +1 415 882 8220
 6
     Harold H. Davis (SBN 235552)
 7   davish@gtlaw.com
     GREENBERG TRAURIG, LLP
 8   Four Embarcadero Center, Suite 3000
     San Francisco, CA 94111
 9
     Telephone: + 1 415 590 5100
10   Facsimile: + 1 415 707 2010

11   Yang Liu (SBN 319390)
     liuyan@gtlaw.com
12   GREENBERG TRAURIG, LLP
     1900 University Avenue
13
     East Palo Alto, CA 94303
14   Telephone: + 1 650 328 8500
     Facsimile: +1 650 328 8508
15
     Attorneys for Defendants and Counterclaimants
16   SIMO Holdings Inc. and Skyroam, Inc.
17

18                                 UNITED STATES DISTRICT COURT
19                              NORTHERN DISTRICT OF CALIFORNIA
20   HONG KONG UCLOUDLINK NETWORK
     TECHNOLOGY LIMITED AND
21   UCLOUDLINK (AMERICA), LTD.,
                                                     Case No.: 18-cv-05031-EMC
22                        Plaintiffs,
23   vs.                                             DEFENDANTS’ NOTICE OF CHANGE
                                                     OF LEAD COUNSEL
24   SIMO HOLDINGS INC. AND SKYROAM,
     INC.,
25
                          Defendants.
26

27

28


            DEFENDANTS’ NOTICE OF DESIGNATION OF LEAD COUNSEL – CASE NO. 18-CV-05031-EMC
          Case 3:18-cv-05031-EMC Document 126 Filed 12/17/19 Page 2 of 3



 1                                NOTICE OF CHANGE OF LEAD COUNSEL

 2          Please take notice that Defendants SIMO Holdings, Inc. and Skyroam, Inc. hereby designate

 3   Benjamin E. Weed as their lead trial counsel in this action. Attorney Peter E. Soskin will continue to

 4   represent Defendants as local co-counsel.

 5

 6
     Dated: December 17, 2019                     By: /s/ Benjamin E. Weed
 7
                                                       Peter E. Soskin (SBN 280347)
 8
                                                       peter.soskin@klgates.com
 9                                                     L. Howard Chen (SBN 257393)
                                                       howard.chen@klgates.com
10                                                     K&L GATES LLP
                                                       Four Embarcadero Center, Suite 1200
11                                                     San Francisco, CA 94111
                                                       Telephone: +1 415 882 8200
12                                                     Facsimile: +1 415 882 8220
13                                                     Harold H. Davis (SBN 235552)
                                                       davish@gtlaw.com
14
                                                       GREENBERG TRAURIG, LLP
15                                                     Four Embarcadero Center, Suite 3000
                                                       San Francisco, CA 94111
16                                                     Telephone: + 1 415 590 5100
                                                       Facsimile: + 1 415 707 2010
17

18                                                     Yang Liu (SBN 319390)
                                                       liuyan@gtlaw.com
19                                                     GREENBERG TRAURIG, LLP
                                                       1900 University Avenue
20                                                     East Palo Alto, CA 94303
                                                       Telephone: + 1 650 328 8500
21                                                     Facsimile: +1 650 328 8508
22
                                                       Benjamin E. Weed (pro hac vice)
23                                                     benjamin.weed@klgates.com
                                                       Farris Matariyeh (pro hac vice)
24                                                     farris.matariyeh@klgates.com
                                                       Gina Johnson (pro hac vice)
25                                                     gina.johnson@klgates.com
                                                       K&L GATES LLP
26                                                     70 W. Madison Street, Suite 3100
                                                       Chicago, IL 60602
27                                                     Telephone: +1 312 372 1121
                                                       Facsimile: +1 312 827 8000
28

                                                       1
           DEFENDANTS’ NOTICE OF DESIGNATION OF LEAD COUNSEL – CASE NO. 18-CV-05031-EMC
     Case 3:18-cv-05031-EMC Document 126 Filed 12/17/19 Page 3 of 3



 1                                          Attorneys for Defendants and Counterclaimants
                                            SIMO Holdings Inc., Skyroam, Inc., and
 2                                          Shenzhen Skyroam Technology Co., Ltd.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
      DEFENDANTS’ NOTICE OF DESIGNATION OF LEAD COUNSEL – CASE NO. 18-CV-05031-EMC
